196 F.2d 240
Jasper PORTER, Appellant,v.J. Fairfax CONRAD, Appellee.
No. 10989.
United States Court of Appeals District of Columbia Circuit.
Argued January 4, 1952.
Decided April 17, 1952.

Appeal from the Municipal Court of Appeals for the District of Columbia.
Earl H. Davis, Washington, D. C., for appellant.
J. Joseph Barse, Washington, D. C., with whom H. Mason Welch, John R. Daily and J. Harry Welch, Washington, D. C., were on the brief, for appellee.
Before PRETTYMAN, PROCTOR and BAZELON, Circuit Judges.
PER CURIAM.


1
This appeal was allowed to review the application by the Municipal Court of Appeals of our decisions in Rosenberg v. Murray,1 and Hiscox v. Jackson2 in determining the limited circumstances under which the presumption of consent under the District of Columbia Owners' Financial Responsibility Act, D.C.Code § 40-403 (1940), may be overcome as a matter of law. Upon our review of this case, we conclude that the Municipal Court of Appeals correctly stated and applied the governing principles laid down by this court.


2
We therefore adopt the opinion of the Municipal Court of Appeals, reported in 1951, 79 A.2d 777, in affirming its judgment herein.


3
Affirmed.



Notes:


1
 1940, 73 App.D.C. 67, 116 F.2d 552


2
 1942, 75 U.S.App.D.C. 293, 127 F.2d 160